DETAILED ACTION
Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance:
The examiner found no prior art references teaching or suggesting the features recited by the independent claims. As explained in the office action mailed 12/07/2020, the examiner determined that no reference, alone or in combination with others, teaches all of the features recited by claims 1 and 39. Specifically, no reference teaches a gas inlet integrated with at least one photovoltaic device, where a sweep gas is swept into a gap between a heated structure and the photovoltaic device (claim 1) or that the photovoltaic device is moveable within a heated structure (claim 39). The examiner notes its interpretation of the phrase “integrated with” on page 4 of the non-final office action.
MALFA (US 2003/0230336 A1) teaches a related device where a heated structure is surrounded by photovoltaic devices and separated by a gap, but the photovoltaic devices do not have an integrated gas inlet.
Further search and review of the prior art did not reveal any embodiments thereof or motivations to modify in such ways.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The Examiner can normally be reached on MONDAY - FRIDAY, 9:00am - 5:00pm EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 or (571) 272-1000.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721